Exhibit 10.4
True Drinks Holdings, Inc. NOTE SUBSCRIPTION AGREEMENT


As of June 20, 2013




True Drinks Holdings, Inc.
18552 MacArthur Blvd.
Ste. 325
Irvine, CA 92612
Attention: Lance Leonard


    1. Subscription; Escrow Arrangement.


       (a) The undersigned subscriber (“Subscriber”) hereby irrevocably
subscribes for and agrees to purchase a Convertible Promissory Note in the form
of Exhibit A hereto (each a “Note” and collectively, the “Notes”) in the
principal amount set forth on the signature page hereto from True Drinks
Holdings, Inc., a Nevada corporation (the “Company”) in connection with the
Company’s offering of up to $2,500,000 (the “Maximum Amount”) in Notes together
with five-year warrants (the “Offering”), in the form of Exhibit B hereto (the
“Warrants”, and together with the Notes, the “Securities”), granting subscriber
the right to purchase a number of shares (the “Warrant Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”) equal to seventy
five percent (75%) of the number of shares of Common Stock into which the Notes
are convertible on the closing date of the Offering based on an assumed
conversion price equal to $1.10 (the “Assumed Conversion Price”), provided,
however, if the First Extension Option (as defined in the Note) is exercised by
the Company, the Subscriber shall be entitled to receive additional Warrants to
purchase twenty five percent (25%) of the number of shares of Common Stock into
which the Notes are convertible on the closing date of the Offering based on the
Assumed Conversion Price, provided, further, if the Second Extension Option (as
defined in the Note) is exercised by the Company, the Subscriber shall be
entitled to receive additional Warrants to purchase twenty five percent (25%) of
the number of shares of Common Stock into which the Notes are convertible on the
closing date of the Offering based on the Assumed Conversion Price. The Warrants
shall have an initial exercise price equal to $1.10 per share. The Company shall
have an over-allotment option, exercisable in the Company’s sole discretion, to
increase the Maximum Amount by an additional ten percent (10%).


       The Offering shall have a minimum required closing of $500,000 for the
initial closing which minimum shall include any promissory notes which convert
into Notes in this Offering (the “Minimum Offering Amount” and such closing, the
“Initial Closing”).Following the achievement of the Minimum Offering Amount, the
parties may have additional closings (each a “Subsequent Closing”) on a rolling
basis, with no minimum required amount for each subsequent closing. Unless
waived by the Company, the minimum investment in the Offering will be $25,000.


       This Subscription Agreement (this “Subscription Agreement”) together with
the Exhibits and Schedules, constitute the “Offering Documents”.


       This subscription is based solely upon the information provided in the
Offering Documents and upon Subscriber’s own investigation as to the merits and
risks of this investment. Subscriber shall deliver herewith duly executed copies
of the signature pages to the following documents: (i) the Subscription
Agreement (two copies), (ii) the Security Agreement & Collateral Agent Agreement
(the “Security Agreement”), (iii) the Subordination Agreement, (iv) the
Accredited Investor Questionnaire, and (v) Form W-9 or Form W-8BEN, as
applicable.


       It is currently anticipated that the Initial Closing in the Offering will
take place on or before May 28, 2013 (which date may be extended by the Company)
and the final Subsequent Closing in connection with the Offering shall occur
within ninety (90) days after the Initial Closing (each a “Closing”, and each
date on which an Initial Closing or Subsequent Closing occurs, a “Closing
Date”). Any additional extensions of the final Closing Date shall require the
consent of a majority–in-interest of the Notes.


       The Company shall deliver PDF copies of all executed Notes and Warrants
issuable to Subscribers on or prior to the Closing Date. The Company will
deliver originally executed instruments representing Subscriber’s Note and
Warrant to each Subscriber promptly following Closing.



 
 

--------------------------------------------------------------------------------

 
 
       (b) Subject to the terms and conditions hereinafter set forth, Subscriber
hereby subscribes for and agrees to purchase the principal amount of Notes from
the Company set forth on the signature page hereof (the “Purchase Price”), and
when this Agreement is accepted and executed by the Company, the Company agrees
to issue such Notes to Subscriber. The total principal amount of Notes issued
will be up to a maximum of $2,500,000 (including any promissory notes previously
issued by the Company that have a right to convert into the Notes issued in this
Offering), subject to the Company’s over-allotment option. The Purchase Price is
payable by wire transfer to “Union Bank, N.A.” as Escrow Agent for True Drinks
Holdings, Inc.” pursuant to the wire instructions set forth on Schedule 1(b).
Provided that (i) Subscriber has satisfied all conditions set forth in paragraph
(c) below, and (ii) the Company has accepted and executed this Agreement, the
Notes and Warrants purchased by Subscriber will be delivered by the Company
promptly following the Closing Date. In the event that a Closing does not occur,
Subscriber’s funds will be returned by the escrow agent to Subscriber.


       (c) The obligations of Subscriber and the Company shall be subject to the
following conditions (which may be waived by Axiom Capital Management, Inc, the
placement agent (the “Placement Agent”), in its sole discretion and each
Subscriber hereby grants the Placement Agent the right to waive such conditions
on its behalf by signing this Subscription Agreement): (i) preparation of final
documentation satisfactory to the Placement Agent including, without limitation,
a Subscription Agreement, Notes, Warrants, Security Agreement & Collateral Agent
Agreement, Subordination Agreement, Legal Opinion from the Company’s legal
counsel and any other ancillary documents contemplated by the forgoing, (ii)
completion of due diligence by the Placement Agent and Subscribers (including
background checks on management and full lien searches on the Company and
affiliates), (iii) delivery of evidence (including any requested waivers)
satisfactory to the Placement Agent that this engagement will not conflict with
any other contracts to which the Company is a party, (iv) absence of any event
having a Material Adverse Effect (as defined below) on the Company, its business
or its assets, and (v) approval by the board of directors of the Company of the
transactions contemplated hereby.


    2. Subscriber Representations, Warranties and Agreements. Subscriber hereby
acknowledges, represents and warrants as follows (with the understanding that
the Company will rely on such representations and warranties in determining,
among other matters, the suitability of this investment for Subscriber in order
to comply with federal and state securities laws):


       (a) In connection with this subscription, Subscriber has read this
Subscription Agreement and the other Offering Documents. Subscriber acknowledges
that this Subscription Agreement is not intended to set forth all of the
information which might be deemed pertinent by an investor who is considering an
investment in the Securities. It is the responsibility of Subscriber (i) to
determine what additional information he desires to obtain in evaluating this
investment, and (ii) to obtain such information from the Company. Subscriber is
advised to retain its own legal counsel and financial advisors in connection
with its investment in this Offering. BY EXECUTING THIS SUBSCRIPTION AGREEMENT
SUBSCRIBER HEREBY ACKNOWLEDGES THAT THE PLACEMENT AGENT’S LEGAL COUNSEL’S ONLY
ROLE IN CONNECTION WITH THE OFFERING HAS BEEN TO PREPARE TRANSACTION DOCUMENTS
BASED ON TERMS NEGOTIATED BETWEEN THE PLACEMENT AGENT AND THE COMPANY.
SUBSCRIBER UNDERSTANDS THAT PLACEMENT AGENT’S CO UNSEL HAS NOT BEEN RETAINED TO
CONDUCT DUE DILIGENCE IN CONNECTION WITH THIS OFFERING AND THAT DUE DILIGENCE
MUST BE CONDUCTED BY THE PLACEMENT AGENT AND SUBSCRIBERS. SUBSCRIBER FURTHER
ACKNOWLEDGES THAT PLACEMENT AGENT’S COUNSEL DOES NOT, IN ANY WAY, REPRESENT
SUBSCRIBERS IN CONNECTION WITH THE OFFERING.



 
 

--------------------------------------------------------------------------------

 
 
       (b) THIS OFFERING IS LIMITED TO PERSONS WHO ARE “ACCREDITED INVESTORS,”
AS THAT TERM IS DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (TOGETHER WITH THE RULES AND REGULATIONS PROMULGATED THEREUNDER, THE
“ACT”), AND WHO HAVE THE FINANCIAL MEANS AND THE BUSINESS, FINANCIAL AND
INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN INVESTIGATION AS TO, AND TO
EVALUATE, THE MERITS AND RISKS OF THIS INVESTMENT. SUBSCRIBER HEREBY REPRESENTS
THAT HE, SH E OR IT HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT. SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(A) OF REGULATION D, AS AMENDED.


       (c) Subscriber acknowledges that the Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and files current and periodic reports with the Securities Exchange
Commission (the “Commission” or “SEC”) containing financial and other material
information relating to the Company and its business.Such reports are publicly
available on www.sec.gov and Subscriber has had an opportunity to review such
filings in connection with Subscriber’s decision to invest in the Securities.
Subscriber has had full access to all the information which Subscriber (or
Subscriber’s legal and or financial advisors) consider necessary or appropriate
to make an informed decision with respect to Subscriber’s investment in the
Securities. Subscriber acknowledges that the Company has made available to
Subscriber and Subscriber’s advisors the opportunity to examine and copy any
contract, matter or information which Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent Subscriber has not sought information regarding any
particular matter, Subscriber represents that he or she had and has no interest
in doing so and that such matters are not material to Subscriber in connection
with this investment. Subscriber has accepted the responsibility for conducting
Subscriber’s own investigation, due diligence and obtaining for itself such
information as to the foregoing and all other subjects as Subscriber deems
relevant or appropriate in connection with this investment. Subscriber is not
relying on any representation other than that contained herein. Subscriber
acknowledges that no representation regarding projected financial performance or
a projected rate of return has been made to it by any party.


       (d) Subscriber understands that the offering of the Securities has not
been registered under the Act, in reliance on an exemption for private offerings
provided pursuant to Section 4(2) and/or Regulation D of the Act and that, as a
result, the Securities and the shares of Common Stock underlying the Securities
will be “restricted securities” as that term is defined in Rule 144 under the
Act. Subscriber further understands that the Offering of the Securities has not
been qualified or registered under any foreign or state securities laws in
reliance upon the representations made and information furnished by Subscriber
herein and any other documents delivered by Subscriber in connection with this
subscription; that the Offering has not been reviewed by the SEC or by any
foreign or state securities authorities; that Subscriber’s rights to transfer
the Securities will be restricted, which includes restrictions against transfers
unless the transfer is not in violation of the Act and applicable state
securities laws (including investor suitability standards); and that the Company
may in its sole discretion require Subscriber to provide at Subscriber’s own
expense an opinion of its counsel to the effect that any proposed transfer is
not in violation of the Act or any state securities laws.


       (e) Subscriber is empowered and duly authorized to enter into this
Subscription Agreement which constitutes a valid and binding agreement of
Subscriber enforceable against Subscriber in accordance with its terms; and the
person signing this Subscription Agreement on behalf of Subscriber is empowered
and duly authorized to do so.


       (f) Subscriber acknowledges that, while the Common Stock of the Company
(underlying the Notes and Warrants) is publicly traded, there is limited trading
volume with respect to the Common Stock and, as such, it may be difficult for
Subscriber to sell or dispose of such Common Stock if and when Subscriber
converts its Note or exercises its Warrants. Subscriber hereby represents that
it is able to bear the risk of illiquidity and the risk of a complete loss of
this investment.



 
 

--------------------------------------------------------------------------------

 

       (g) The information in any documents delivered by Subscriber in
connection with this subscription, including, but not limited to the Accredited
Investor Questionnaire attached as Exhibit E, is true, correct and complete in
all respects as of the date hereof. Subscriber agrees promptly to notify the
Company in writing of any change in such information after the date hereof.


       (h) The offering and sale of the Securities to Subscriber were not made
through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.


       (i) Subscriber recognizes that an investment in the Securities involves
significant risks, including, without limitation, the Risk Factors annexed
hereto as Exhibit H. Subscriber has read and understands such risks and that
such risks, and others, can result in the loss of Subscriber’s entire investment
in the Securities.


       (j) Subscriber is acquiring the Securities, as principal, for
Subscriber’s own account for investment purposes only, and not with a present
intention toward or for the resale, distribution or fractionalization thereof,
and no other person has a beneficial interest in the Securities. Subscriber has
no present intention of selling or otherwise distributing or disposing of the
Securities, and understands that an investment in the Securities must be
considered a long- term illiquid investment.


    3. Representations, Warranties and Covenants of the Company. As a material
inducement of Subscriber to enter into this Subscription Agreement and subscribe
for the Securities, the Company (which for purposes of this Section 3 shall
refer to the Company and its subsidiaries, if any) represents and warrants to
Subscriber, as of the date hereof, as follows:


       (a) Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, has full power to carry on its business as and where such business is
now being conducted and to own, lease and operate the properties and assets now
owned or operated by it and is duly qualified to do business and is in good
standing in each jurisdiction where the conduct of its business or the ownership
of its properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect on the Company. “Material
Adverse Effect” means any circumstance, change in, or effect on the Company
that, individually or in the aggregate with any other similar circumstances,
changes in, or effects on, the Company taken as a whole: (i) is, or is
reasonably expected to be, materially adverse to the business, operations,
assets, liabilities, employee relationships, customer or supplier relationships,
prospects, results of operations or the condition (financial or otherwise) of
the Company taken as a whole, or (ii) is reasonably expected to adversely affect
the ability of the Company to operate or conduct the Company’s business in the
manner in which it is currently operated or conducted or proposed to be operated
or conducted by the Company; provided, however, that none of the following shall
be deemed in and of themselves, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (A) any change, event,
state of facts or development generally affecting the general political,
economic or business conditions of the United States, (B) any change, event,
state of facts or development generally affecting the industry in which the
Company operates, (C) any change, event, state of facts or development arising
from or relating to compliance with the terms of this Subscription Agreement,
(D) acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions,
(E) changes in laws or generally accepted accounting principles (“GAAP”) after
date hereof or in interpretations thereof, or (F) any matter disclosed in the
Offering Documents (including the schedules hereto).


       (b) Authority. The execution, delivery and performance of this
Subscription Agreement and the Offering Documents by the Company and its
affiliates and the consummation of the transactions contemplated hereby have
been duly authorized by the Board of Directors of the Company. Each of the
documents contained in the Offering Documents has been (or upon delivery will
be) duly executed by the Company is or, when delivered in accordance with the
terms hereof, will constitute, assuming due authorization, execution and
delivery by each of the parties thereto, the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.



 
 

--------------------------------------------------------------------------------

 
 
       (c) No Conflict. The execution, delivery and performanceofthis
Subscription Agreement and the consummation of the transactions contemplated
hereby do not (i) violate or conflict with the Articles of Incorporation (as
defined below) or other organizational documents, (ii) conflict with or result
(with the lapse of time or giving of notice or both) in a material breach or
default under any material agreement or instrument to which the Company is a
party or by which the Company is otherwise bound, or (iii) violate any order,
judgment, law, statute, rule or regulation applicable to the Company, except
where such violation, conflict or breach would not have a Material Adverse
Effect on the Company. This Subscription Agreement when executed by the Company
will be a legal, valid and binding obligation of the Company enforceable in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limiting creditors’ rights generally).


       (d) Authorization. Issuance of the Securities to Subscriber has been duly
authorized by all necessary corporate actions of the Company and when the Notes
and the Warrants have been duly executed and delivered by the Company, such
Notes and Warrants will constitute valid and binding obligations of the Company.
The issuance of the Warrant Shares upon the exercise of the Warrants has been
duly authorized by all necessary corporate actions of the Company and when the
Warrant Shares are issued against payment of the exercise price thereof, the
Warrant Shares will be validly issued, fully paid and non-assessable. The
issuance of the Securities will not contravene any rights of first offer, rights
of first refusal or any pre- emptive rights of any person.


       (e) Litigation and Other Proceedings. Other than as set forth on
Schedule3(e), there are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Company, threatened against the Company at law or in
equity before or by any court or federal, state, municipal or their governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which could result in a Material Adverse Effect. Other than as set forth
on Schedule 3(e), the Company is not subject to any continuing order, writ,
injunction or decree of any court or agency against it which could have a
Material Adverse Effect.


       (f) Use of Proceeds. The proceeds of this Offering and sale of the
Securities will be used by the Company for working capital and other general
corporate purposes pursuant to the restrictions set forth in the Securities and
on Schedule 3(f) hereto.


       (g) Consents/Approvals. No consents, filings (other than federal and
state securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made, will be made in a timely manner following the
Closing or which the failure to obtain or make would not result in a Material
Adverse Effect.


       (h) No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby other than those fees payable to the Placement
Agent pursuant to that certain Placement Agent Agreement, dated, 2013, or as set
forth on Schedule 3(h).


       (i) Capitalization. A capitalization table setting forth the authorized
and outstanding capital stock of the Company as of the date hereof is attached
as Schedule 3(i). All of such outstanding shares have been validly issued and
are fully paid and nonassessable. As of the date hereof, except as disclosed in
Schedule 3(i), and except for Securities issued in the Offering (i) there are no
outstanding debt securities, (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (iii) except as disclosed in Schedule 3(i),
there are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the Act, (iv) there are no outstanding securities of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments,

 
 

--------------------------------------------------------------------------------

 
 
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries, and (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the Securities or Warrants as described in this Subscription
Agreement. The Company has furnished to Subscriber true and correct copies of
the Company’s Articles of Incorporation, as amended and as in effect on the date
hereof (the “Articles of Incorporation”), and the Company’s bylaws, as in effect
on the date hereof, and the terms of all securities convertible or exchangeable
into or exercisable for shares of Common Stock and the material rights of the
holders thereof in respect thereto. Schedule 3(i) also lists all outstanding
debt of the Company, and such debt is not secured or senior in any way to the
Notes except as described in Schedule 3(i).


       (j) Employee Relations. Neither the Company nor any of its subsidiaries
is involved in any labor dispute nor, to the knowledge of the Company or any of
its subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its subsidiaries is a party to a collective bargaining agreement.


       (k) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 3(k), there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademarks, trade name rights, patents, patent rights, inventions,
copyrights, licenses, service names, service marks, service mark registrations,
trade secrets or other infringement.


       (l) Environmental Laws. The Company and its subsidiaries (i) are to the
Company’s knowledge in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where such noncompliance or failure to receive permits, licenses or approvals
referred to in clauses (i), (ii) or
(iii) above could have, individually or in the aggregate, a Material Adverse
Effect.


       (m) Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the Offering Documents, nor in any certificate, Schedule
or Exhibit delivered or to be delivered pursuant to this Subscription Agreement
or the Offering Documents contains or will contain any untrue statement of
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading. To the knowledge of
the Company and its subsidiaries, at the time of the execution of this
Subscription Agreement, there is no information concerning the Company and its
subsidiaries or their respective businesses which has not heretofore been
disclosed to Subscribers that could have a Material Adverse Effect.


       (n) Title. The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(n) or such as do not
materially and adversely affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries. Any real property and facilities held under lease by the
Company or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.


       (o) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.



 
 

--------------------------------------------------------------------------------

 

       (p) Regulatory Permits. To the Company’s knowledge, the Company and its
subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities,
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.


       (q) Foreign Corrupt Practices Act. To the Company’s knowledge, neither
the Company, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of acting for, or
on behalf of, the Company, directly or indirectly used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; directly or indirectly made any unlawful payment
to any foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any similar treaties of the United States;
or directly or indirectly made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government or
party official or employee.


       (r) Tax Status. Other than as set forth on Schedule 3(r), the Company and
each of its subsidiaries has made or filed all United States federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and all such returns, reports and
declarations are true, correct and accurate in all material respects. The
Company has paid all taxes and other governmental assessments and charges, shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith, for which adequate reserves have been
established, in accordance with GAAP.


       (s) Compliance with Laws. The business of the Company and its
subsidiaries has been and is presently being conducted so as to comply in all
material respects with all applicable federal, state and local governmental
laws, rules, regulations and ordinances.


       (t) Employee Benefit Plans; ERISA. Schedule 3(t) sets forth a true,
correct and complete list of all employee benefit plans, programs, policies and
arrangements, whether written or unwritten (the “Company Plans”), that the
Company, any subsidiary or any other corporation or business which is now or at
the relevant time was a member of a controlled group of companies or trades or
businesses including the Company or any subsidiary, within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”),
maintain or have maintained on behalf of current or former members, partners,
principals, directors, officers, managers, employees, consultants or other
personnel. (i) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans, (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA, and (iii) each of the Company Plans
has been operated and administered in all material respects in accordance with
all applicable laws, including ERISA. There are no actions, suits or claims
pending or threatened (other than routine claims for benefits), whether by
participants, the Internal Revenue Service, the Department of Labor or
otherwise, with respect to any Company Plan and no facts exist under which any
such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this Subscription Agreement and in the Offering
Documents, the consummation of the transactions contemplated by this
Subscription Agreement, either alone or in combination with another event, will
not (A) result in any individual becoming entitled to any increase in the amount
of compensation or benefits or any additional payment from the Company or any
subsidiary (including, without limitation, severance, golden parachute or bonus
payments or otherwise), or (B) accelerate the vesting or timing of payment of
any benefits or compensation payable in respect of any individual.


 
 

--------------------------------------------------------------------------------

 

       (u) Restrictions on Business Activities. Except as set forth in Schedule
3(u), there is no judgment, order, decree, writ or injunction binding upon the
Company or any subsidiary or, to the knowledge of the Company or any subsidiary,
threatened that has or could prohibit or materially impair the conduct of their
respective businesses as currently conducted or any business practice of the
Company or any subsidiary, including the acquisition of property, the provision
of services, the hiring of employees or the solicitation of clients, in each
case either individually or in the aggregate.


       (v) Subsidiaries. Schedule 3(v) sets forth a true, correct and complete
list of all of the Company’s wholly or partially owned subsidiaries and the
Company’s percentage ownership in each entity.


       (w) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor, to the knowledge of the Company, any of its directors
or officers, employees or agent (other than the Placement Agent, as to whom no
representation is made) (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D under the Act)
or general advertising with respect to the sale and issuance of the Shares or
the Warrants, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Notes, the Warrant Shares or the Warrants under the
Securities Act.


       (x) Private Placement. Assuming (i) the accuracy of the information
provided by Subscriber in Section 2 of this Agreement, including the relevant
information with respect to the status of such Subscriber as an “accredited
investor” within the meaning of Regulation D under the Act, (ii) that the
Placement Agent has complied in all respects with the requirements of Section
4(2) of the Act (including, without limitation, the provisions of Regulation D
promulgated thereunder),
(iii) the absence of any form of general solicitation or general advertising
with respect to the offer or sale of the Securities by the Placement Agent or
any other person acting on behalf of the Placement Agent, (iv) the registration
or qualification of the Placement Agent as a broker-dealer in each jurisdiction
in which the Placement Agent has placed or attempted to place the Securities and
(v) the observance of all limitations on resale of the Securities, and (vi) the
timely filing of a Form D with respect to the offer or sale of the Securities by
the Company, the issuance and sale of the Securities by the Company to
Subscriber is exempt from registration under the Act by virtue of Regulation D
promulgated thereunder.


       (y) Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the Offering Documents, nor in any certificate, Schedule
or Exhibit delivered or to be delivered pursuant to this Subscription Agreement
or the Offering Documents: contains or will contain any untrue statement of
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading. To the knowledge of
the Company and its subsidiaries at the time of the execution of this
Subscription Agreement, there is no information concerning the Company and its
subsidiaries or their respective businesses which has not heretofore been
disclosed to Subscribers that would have a Material Adverse Effect. Each
document filed by the Company with the Securities and Exchange Commission (the
“Commission”) pursuant to the Exchange Act at the time such document was filed
(i) complied as to form with the requirements of the Exchange Act and (ii) did
not contain any untrue statement of material fact or omit to state a material
fact necessary to make the statements contained therein not misleading. The
Company has filed all documents and reports with the Commission that it is
required to file with the Commission under the Exchange Act.


    4. Conditions to Closing.


       (a) The Company’s obligation to issue and sell the Notes and Warrants to
Subscribers is subject to the fulfillment (or waiver by the Company), as of the
Closing Date, of the following conditions:


          (i) Minimum Offering Amount. There shall be subscriptions by Approved
Subscribers (as defined below) for a sufficient number of Notes and Warrants
having an aggregate Purchase Price of not less than $500,000 for the Initial
Closing no minimum for each Subsequent Closing.


          (ii) Representations and Warranties. Therepresentationsand warranties
made by Subscribers in this Subscription Agreement shall be true and correct in
all material respects when made, and shall be true and correct in all material
respects on the applicable Closing Date.



 
 

--------------------------------------------------------------------------------

 
 
          (iii) Suitability Questionnaire. All Subscribers participating in the
Initial Closing or a Subsequent Closing of the Offering shall have executed and
delivered to the Company an Investor Questionnaire.


          (iv) Approval of Subscribers. The Company, in its reasonable
discretion, shall have approved the participation and amount of participation of
any Subscribers in the Initial Closing or Subsequent Closing, as the case may
be, who are either individuals that are non-United States citizens or are
entities domiciled in any jurisdiction other than the United States. Any such
Subscribers that are approved by the Company, collectively with any other
Subscribers, are herein referred to as the “Approved Subscribers”.


       (b) Each Subscriber’s obligation to purchase the Notes and Warrants on
the Closing Date is subject to the fulfillment (or waiver by such Subscriber),
as of the Closing Date, of the following conditions:


          (i) Representations and Warranties. Therepresentationsand warranties
made by the Company in this Subscription Agreement and the Offering Documents
shall be true and correct when made, and shall be true and correct in all
material respects on each Closing Date in connection with the Offering. The
Company shall deliver to each Subscriber, at the Initial Closing or Subsequent
Closing, as the case may be, an officer’s certificate signed by a duly
authorized executive officer of the Company acknowledging such representations
and warranties by the Company are true and correct in all material respects.


          (ii) Certified Documents. The Company shall deliver to the undersigned
at the Initial Closing or Subsequent Closing, as the case may be: (A) copies of
resolutions of the Company’s Board of Directors authorizing (1) the issuance of
the Notes, Warrants and shares of Common Stock underlying the Notes and Warrants
and (2) the execution of each of the Offering Documents; (B) an incumbency
certificate regarding the Company’s officers, all certified by the Company’s
Secretary; and (C) a Certificate of Good Standing of the Company.


          (iii) Opinion of Counsel. The Company shall deliver to Subscribers,
the Placement Agent and the Collateral Agent (as defined in the Note) at the
Initial Closing, a legal opinion reasonably satisfactory to the Placement Agent
from the Company’s counsel covering the matters set forth in Exhibit G.


          (iv) Compliance with Securities Laws. The Company shall have obtained
all permits and qualifications required under federal and/or state law and/or
foreign law for the offer and sale of the Notes and Warrants, or shall have the
availability of exemptions therefrom. Upon sale of the Notes and Warrants, the
Company shall file a Form D with the United States Securities and Exchange
Commission in a timely manner as well as any “blue sky” filings required by the
states in which Subscribers are located.
 
          (v) Minimum Offering Amount. There shall be subscriptions for a
sufficient number of Notes and Warrants having an aggregate Purchase Price of
not less than
$500,000 for the Initial Closing and no minimum amount for each Subsequent
Closing in connection with the Offering.


    5. Legends. Subscriber understands and agrees that the Company will cause
any necessary restrictive legends to be placed upon any instruments(s)
evidencing ownership of the Securities, together with any other legend that may
be required by federal or state securities laws or deemed necessary or desirable
by the Company.


    6. General Provisions.


       (a) Confidentiality. Subscriber covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Subscriber may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Subscriber in connection with this Offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by Subscriber;
provided, however, that a Subscriber may disclose such information to its
attorneys, accountants, consultants, assignees or transferees and other
professionals to the extent necessary in connection with his or her investment
in the Company so long as any such professional to whom such information is
disclosed is made aware of Subscriber’s obligations hereunder and such
professional agrees to be likewise bound as though such professional were a
party hereto.



 
 

--------------------------------------------------------------------------------

 
 
       (b) Successors. The covenants, representations and warranties contained
in this Subscription Agreement shall be binding on Subscriber’s and the
Company’s heirs and legal representatives and shall inure to the benefit of the
respective successors and assigns of the Company. The rights and obligations of
this Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.


       (c) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.


       (d) Execution by Facsimile. Execution and delivery of this Agreement by
facsimile transmission (including the delivery of documents in Adobe PDF format)
shall constitute execution and delivery of this Agreement for all purposes, with
the same force and effect as execution and delivery of an original manually
signed copy hereof.


       (e) Governing Law and Jurisdiction. This Subscription Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts to be wholly performed within such state and without
regard to conflicts of laws provisions. THE PARTIES HERETO EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
THE PARTIES HERETO EACH AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT AND/OR THE OFFERING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH
STATE OR FEDERAL COURT THAT SITS IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN,
AND ACCORDINGLY, THE PARTIES EACH IRREVOCABLY WAIVE ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN ANY
SUCH COURT. Each of Subscriber and
Company hereby irrevocably waive and agree not to assert, by way of motion, as a
defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Subscription Agreement and/or the Offering Documents and brought in any
such court, any claim that Subscriber or the Company is not subject personally
to the jurisdiction of the above named courts, that Subscriber’s or the
Company’s property, as applicable, is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.


       (f)
          (i) Indemnification Generally. The Company, on the one hand, and
Subscriber, on the other hand (each an “Indemnifying Party”), shall indemnify
the other from and against any and all losses, damages, liabilities, claims,
charges, actions, proceedings, demands, judgments, settlement costs and expenses
of any nature whatsoever (including, without limitation, reasonable attorneys’
fees and expenses) resulting from any breach of a representation and warranty,
covenant or agreement by the Indemnifying Party and all claims, charges, actions
or proceedings incident to or arising out of the foregoing. Notwithstanding any
provision herein to the contrary, the indemnification obligation of any
Subscriber shall be limited to the investment amount in the Notes purchased by
said Subscriber, except to the extent that such indemnification obligation
relates to a breach of Section 2(b).


          (ii) Indemnification Procedures. Each personentitledto indemnification
under this Section 6 (an “Indemnified Party”) shall give notice as promptly as
reasonably practicable to each party required to provide indemnification under
this Section 6 of any action commenced against or by it in respect of which
indemnity may be sought hereunder, but failure to so notify an Indemnifying
Party shall not release such Indemnifying Party from any liability that it may
have, otherwise than on account of this indemnity agreement so long as such
failure shall not have materially prejudiced the position of the Indemnifying
Party. Upon such notification, the Indemnifying Party shall assume the defense
of such action if it is a claim brought by a third party, and, if and after such
assumption, the Indemnifying Party shall not be entitled to reimbursement of any
expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary, or (ii) the named
parties in any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
or conflicting interests between them. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.



 
 

--------------------------------------------------------------------------------

 
 
       (g) Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and facsimile numbers
(or to such other addresses or facsimile numbers which such party shall
subsequently designate in writing to the other party):


          (i) if to the Issuer:
 
True Drinks Holdings, Inc.
18552 MacArthur Blvd. Ste. 325
Irvine, CA 92612 Attention: Lance Leonard
Tel: (949) 203-3500
          (ii) if to Subscriber to the address set forth next to its name on the
signature page hereto.


       (h) Entire Agreement. This Subscription Agreement (including the Exhibits
attached hereto) and other Offering Documents delivered at the Closing pursuant
hereto, contain the entire understanding of the parties in respect of its
subject matter and supersedes all prior agreements and understandings between or
among the parties with respect to such subject matter. The Exhibits constitute a
part hereof as though set forth in full above.


       (i) Amendment; Waiver. This Subscription Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by the Company and the holders of not less than a majority of the
principal amount of the Notes then outstanding. No failure to exercise, and no
delay in exercising, any right, power or privilege under this Subscription
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any proceeding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Subscription Agreement
are in addition to all other rights and remedies at law or equity that they may
have against each other.


       (j) Payments on the Notes. Each of Subscribers hereto agrees that all
payments on the Notes (including any accrued interest thereon) by the Company
will be paid pro rata to the holders thereof based upon the principal amount
then outstanding to each of such holders.


       (k) No Impairment. At all times after the date hereof, the Company will
not take or permit any action, or cause or permit any subsidiary to take or
permit any action that materially impairs or adversely affects the rights of
Subscribers under the this Agreement, the Note or any of the other Offering
Documents.


       (l) Role of Placement Agent Counsel. The Placement Agent has retained
Wollmuth Maher & Deutsch LLP (“WMD”) in connection with its role as placement
agent in connection with the Company’s offering of the Notes and Warrants to
Subscriber. Subscriber acknowledges that (i) no attorney-client relationship
exists between Subscriber and WMD and (ii) Subscriber should seek its own legal
and financial advisors for advice and should conduct its
own due diligence with respect to an investment in the Company.
 


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the date first written above.


True Drinks Holdings, Inc.


By: _________________________
Name: _________________________
Title: _________________________


 






[SUBSCRIBER SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL


DOLLAR AMOUNT INVESTED $


NAME IN WHICH NOTE AND WARRANT SHOULD BE ISSUED:


AMOUNT INVESTED TO BE SENT VIA: [ ] Check (enclosed) [ ] Wire


Address Information


For individual subscribers this address should be Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business. Information
regarding a joint subscriber should be included in the column at right.


______________________                        ______________________
Legal Address                                                 Legal Address


______________________                       ______________________
City, State, and Zip Code                              City, State, and Zip Code


Alternate Address Information
Subscribers who wish to receive correspondence at an address other than the
address listed above should complete the Alternate Address section on the
following page.


_________________________                 _______________________________
Tax ID # or Social Security #                        Tax ID # or Social Security
#


AGREED AND SUBSCRIBED                  AGREED AND SUBSCRIBED
                                                                        
SIGNATURE OF JOINT SUBSRIBER (if any)


This day of_______, 2013                           This day of_______, 2013
Name:                                                              Name:
Title (if any):                                                 Title (if any):
___________________                               ________________________
Subscriber Name (Typed or Printed)       Additional Subscriber Name (Typed or
Printed)


 
ACCEPTED:


True Drinks Holdings, Inc.


By: _________________________
Name: _________________________
Title: _________________________


